279 S.W.3d 225 (2009)
Loretta CUNDIFF, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 69883.
Missouri Court of Appeals, Western District.
February 27, 2009.
Rehearing Denied March 31, 2009.
Loretta Cundiff, Overland Park, pro se.
Ninion Riley, Jefferson City, MO, for respondent.
Before LISA HARDWICK, P.J., VICTOR HOWARD and JOSEPH P. DANDURAND, JJ.

ORDER
PER CURIAM:
Loretta Cundiff appeals the order of the Labor and Industrial Relations Commission affirming her disqualification from receiving certain unemployment benefits. In essence, Ms. Cundiff claims that the Commission's decision that she was discharged *226 for misconduct connected with work is not supported by the evidence. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The order is affirmed. Rule 84.16(b).